DETAILED ACTION
This Office Action is in response to Amendment filed on August 11, 2021. 
In the instant amendment, claims 15, 19, and 26 are currently amended; claim 15 is the only independent claim; claims 1-14, 18, 21, and 23-25 are cancelled; claims 11, 13, 15, and 21 are withdrawn; claims 16-17, 20, 22, and 27-29 are previously presented.
Claims 15-17, 19-20, 22, and 26-29 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 11, 2021 has been entered. Claims 15, 19, and 26 are currently amended; claim 15 is the only independent claim; claims 1-14, 18, 21, and 23-25 are cancelled; claims 11, 13, 15, and 21 are withdrawn; claims 17, 20, 22, and 27-29 are previously presented. Applicant’s amendments and arguments to claims are persuasive to overcome specification and drawing objection as set forth in the most recent office action mailed 05/12/2021. 

Response to Argument
On page 19 of remarks of 08/11/2021, applicant argues that no combination of Christian and Siemens could therefore lead a person of ordinary skill in the art to the claimed invention: “wherein, the ceiling is configured in a stepped manner comprising a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step, or wherein, at least one of the first side wall and the second side wall are configured in a stepped manner with a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step”. Examiner disagrees. In response to Applicant’s arguments stated above, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969).

Christian teaches a switch cabinet 1 for an exhaust gas measurement installation (abstract: a fixed rear cabinet 10 attached to movable front cabinet 20 as a whole correspond to “a switch cabinet” since the cabinet 1 comprises cabinet housing, door 270, and interior components i.e. measuring devices 410, 420, 430, wherein measuring device 410 for examining CO2, measuring device 420 for checking for HC, measuring device 430 for examining of NOx from exhaust gas of examined motor vehicle as in [0028]; thus “a switch cabinet for an exhaust gas measurement installation”), the switch cabinet 1 comprising: a cabinet body comprising a rear wall and walls arranged to be laterally bounding, the walls comprising a ceiling, a floor, a first side wall, and a second side wall; a door 270 arranged on the cabinet body to close a front side of the cabinet body (fig.1); at least one valve 260 arranged in the cabinet body (fig.2); measuring devices 410, 420, 430 arranged in the cabinet body (fig.2); and gas connection 150 arranged in the cabinet body, the gas connection 150 being configured to extend through ceiling wall of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body ([0023] and [0027] and fig.1-2: measurement gas entering rear cabinet 10 via gas connection/inlet 150 and then the measurement gas is directed through valve islands 260 arranged in the cabinet body i.e. rear cabinet 10; thus “gas connection arranged in the cabinet body, the gas connection being configured to extend through ceiling wall of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body”).

Christian does not explicitly teach the gas connections being configured to extend through the walls of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body, the gas connections comprising, at least one first gas connection which is arranged in a first horizontal plane and in a first vertical plane, and at least one second gas connection which is arranged in a second horizontal plane in a second vertical plane, wherein, the second horizontal plane is offset with respect to the first horizontal plane, and the second vertical plane is offset with respect to the first vertical plane; wherein, the ceiling is configured in a stepped manner comprising a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step, or wherein, at least one of the first side wall and the second side wall are configured in a stepped manner with a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step.

Siemens AG teaches a concept of: a concept of a plurality of gas connections being configured to extend through a wall of cabinet body, wherein gas line connections have different vertical planes that are offset to each other (or stepped configuration manner); wherein the at least one first gas connection and the at least one second gas connection are a calibrating gas connection, a zero gas connection, or a measuring gas connection (see page 19: gas line connection for the FTIR analyzer (or measuring gas connection) and gas line connection for oxygen analyzer (or measuring gas connection), wherein gas line connections have different vertical planes that are offset to each other). While para. 0014 of the instant specification states that the stepped configuration of the gas connections being horizontally and 

Since Christian teaches a concept of a large number of pipes 300 arranged next to one another for introducing several separate measurement gas streams ([0026]), and since Christian further teaches measurement gas after entering rear cabinet via gas connection 150, the measurement gas is then directed to a pressure reducer 250 (pressure reducer 250 corresponds to “adapter element”) and then valve 260 (see para.0025 and 0027); and since Christian further teaches cabinet arrangement with a plurality of pressure reducers 250 and several valves 260 ([0025]), and since Siemens AG teaches that hose and cable lines are possible from the top, below, left , and right (see page 19), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify switch cabinet of Christian with concept teachings of Siemens AG to have different gas connections positioned/located at different locations on walls of the switch cabinet as a design choice such that the gas connections being configured to extend through the walls of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body, the gas connections comprising, at least one first gas connection which is arranged in a first horizontal plane and in a first vertical plane, and at least one second gas connection which is arranged in a second horizontal plane in a second vertical plane, wherein, the second horizontal plane is offset with respect to the first horizontal plane, and the second vertical plane is offset with respect to the first vertical plane, wherein, the ceiling is configured in a stepped manner comprising a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step, or wherein, at least one of the first side wall and the second side wall are configured in a stepped manner with a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step (as recited in claim 15). This is important for monitoring, testing, and administration of many different types of analyzers using one system (see page 67) and allowing maintenance to be carried out without any difficulty (see page 53). This is also important for testing exhaust gas of pluralities of motor vehicles using one switch cabinet system. It is obvious for one having ordinary skill in the art to design the switch cabinet to have plurality of gas connections on walls of the switch cabinet in compact configuration (rearranging locations of gas connections on walls of switch cabinet such that: the ceiling is configured in a stepped manner comprising a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step, or wherein, at least one of the first side wall and the second side wall are configured in a stepped manner with a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step would not have modified operation of measuring/examining exhaust gas of motor vehicles (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950))) while still ensure that monitoring, testing, and administration of many different types of analyzers using one system and testing exhaust gas of pluralities of motor vehicles using one switch cabinet system in a compact configuration manner of the switch cabinet, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. ensure that monitoring, testing, and administration of many different types of analyzers using one system and testing exhaust gas of pluralities of motor vehicles using one switch cabinet system in a compact configuration manner of the switch cabinet) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Furthermore, applicant did not address Examiner’s motivation pointed out on pages 9-11 of the most recent office action mailed 05/12/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19-20, 22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Christian – EP 2317833 and further in view of Siemens AG – Non Patent Literature: Analytical Application Sets – Continuous Emission Monitoring (as recited and filed in IDS filed 01/29/2019).

As to claims 15-17, 19-20, 22, and 26-29, Christian teaches a switch cabinet 1 for an exhaust gas measurement installation (abstract: a fixed rear cabinet 10 attached to movable front cabinet 20 as a whole correspond to “a switch cabinet” since the cabinet 1 comprises cabinet housing, door 270, and interior components i.e. measuring devices 410, 420, 430, wherein measuring device 410 for examining CO2, measuring device 420 for checking for HC, measuring device 430 for examining of NOx from exhaust gas of examined motor vehicle as in [0028]; thus “a switch cabinet for an exhaust gas measurement installation”), the switch cabinet 1 comprising: a cabinet body comprising a rear wall and walls arranged to be laterally bounding, the walls comprising a ceiling, a floor, a first side wall, and a second side wall; a door 270 arranged on the cabinet body to close a front side of the cabinet body (fig.1); at least one valve 260 arranged in the cabinet body (fig.2); measuring devices 410, 420, 430 arranged in the cabinet body (fig.2); and gas connection 150 arranged in the cabinet body, the gas connection 150 being configured to extend through ceiling wall of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body ([0023] and [0027] and fig.1-2: measurement gas entering rear cabinet 10 via gas connection/inlet 150 and then the measurement gas is directed through valve islands 260 arranged in the cabinet body i.e. rear cabinet 10; thus “gas connection arranged in the cabinet body, the gas connection being configured to extend through ceiling wall of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body”).

Christian does not explicitly teach the gas connections being configured to extend through the walls of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body, the gas connections comprising, at least one first gas connection which is arranged in a first horizontal plane and in a first vertical plane, and at least one second gas connection which is arranged in a second horizontal plane in a second vertical plane, wherein, the second horizontal plane is offset with respect to the first horizontal plane, and the second vertical plane is offset with respect to the first vertical plane; wherein, the ceiling is configured in a stepped manner comprising a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step, or wherein, at least one of the first side wall and the second side wall are configured in a stepped manner with a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step.

Siemens AG teaches a concept of: a concept of a plurality of gas connections being configured to extend through a wall of cabinet body, wherein gas line connections have different vertical planes that are offset to each other (or stepped configuration manner); wherein the at least one first gas connection and the at least one second gas connection are a calibrating gas connection, a zero gas connection, or a measuring gas connection (as recited in claim 22) (see page 19: gas line connection for the FTIR analyzer (or measuring gas connection) and gas line connection for oxygen analyzer (or measuring gas connection), wherein gas line connections have different vertical planes that are offset to each other). While para. 0014 of the instant specification states that the stepped configuration of the gas connections being horizontally and vertically offset with respect to each other in a simple and inexpensive manner, it appears that stepped configuration of the instant claimed limitations does not clearly provide simpler or cheaper manner as compared to stepped configuration of gas line connections of Siemens AG. Applicant does not explain how stepped configuration of the instant claimed limitations provide simpler or cheaper manner as compared to stepped configuration of gas line connections of Siemens AG. 

Since Christian teaches a concept of a large number of pipes 300 arranged next to one another for introducing several separate measurement gas streams ([0026]), and since Christian further teaches measurement gas after entering rear cabinet via gas connection 150, the measurement gas is then directed to a pressure reducer 250 (pressure reducer 250 corresponds to “adapter element”) and then valve 260 (see para.0025 and 0027); and since 250 and several valves 260 ([0025]), and since Siemens AG teaches that hose and cable lines are possible from the top, below, left , and right (see page 19), and since it is known in exhaust gas monitoring art to mount controller PCB (Printed Circuit Board) of analyzer console/cabinet/housing to the analyzer console/cabinet/housing by screws; and since Christian teaches plurality of measuring devices 410, 420, 430 arranged in the cabinet body (fig.2), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify switch cabinet of Christian with concept teachings of Siemens AG to have different gas connections positioned/located at different locations on walls of the switch cabinet as a design choice such that the gas connections being configured to extend through the walls of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body, the gas connections comprising, at least one first gas connection which is arranged in a first horizontal plane and in a first vertical plane, and at least one second gas connection which is arranged in a second horizontal plane in a second vertical plane, wherein, the second horizontal plane is offset with respect to the first horizontal plane, and the second vertical plane is offset with respect to the first vertical plane, wherein, the ceiling is configured in a stepped manner comprising a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step, or wherein, at least one of the first side wall and the second side wall are configured in a stepped manner with a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step (as recited in claim 15); wherein the at least one first gas connection is arranged closer to the door than the at least one second gas connection (as recited in claim 16); wherein, the cabinet body further comprises a central horizontal plane, the at least one first gas connection and the at least one second gas connection are each oriented vertically to extend through the ceiling of the switch cabinet, and the at least one first gas (as recited in claim 17); wherein the cabinet body further comprises a removable ceiling element which is arranged between the first step and the second step (as recited in claim 19); wherein, the cabinet body further comprises a central vertical plane, the at least one first gas connection and the at least one second gas connection are each oriented horizontally to extend through at least one of the first side wall and the second side wall of the cabinet body, and the at least one first gas connection is arranged further to an outside of the central vertical plane of the cabinet body than is the at least one second gas connection (as recited in claim 20); further comprising: fastening elements (as recited in claim 26); further comprising: circuit boards, wherein, one of the circuit boards is arranged at each of the fastening elements, and each of the circuit boards is electrically connected to the at least one valve (as recited in claim 27); wherein, the circuit boards comprise a first circuit board and a second circuit board, and the first circuit board and the second circuit board are arranged at a respective one of the fastening elements so as to be horizontally and vertically offset with respect to each other (as recited in claim 28); at least one third gas connection arranged in the cabinet body, the at least one third gas connection being oriented vertically to the at least one first gas connection and to the at least one second gas connection (as recited in claim 29). This is important for monitoring, testing, and administration of many different types of analyzers using one system (see page 67) and allowing maintenance to be carried out without any difficulty (see page 53). This is also important for testing exhaust gas of pluralities of motor vehicles using one switch cabinet system. It is obvious for one having ordinary skill in the art to design the switch cabinet to have plurality of gas connections on walls of the switch cabinet in compact configuration (rearranging locations of gas connections on walls of switch cabinet such that: the ceiling is configured in a stepped manner comprising a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step, or wherein, at least one of the first side wall and the second side wall are configured in a stepped manner with a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step would not have modified operation of measuring/examining exhaust gas of motor vehicles (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950))) while still ensure that monitoring, testing, and administration of many different types of analyzers using one system and testing exhaust gas of pluralities of motor vehicles using one switch cabinet system in a compact configuration manner of the switch cabinet, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. ensure that monitoring, testing, and administration of many different types of analyzers using one system and testing exhaust gas of pluralities of motor vehicles using one switch cabinet system in a compact configuration manner of the switch cabinet) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Applicant is invited to review Nordman – US 5993743, which teaches: in exhaust gas monitoring, controller PCB (Printed Circuit Board) of analyzer console/cabinet/housing is mounted to the analyzer console/cabinet/housing by screws.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN FITZGERALD/Primary Examiner, Art Unit 2861